           Case 3:19-cv-08320-VC Document 20 Filed 08/12/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 TIARA LANAE GEORGE,
                                                   19-cv-08320-VC
                Plaintiff,

         v.                                        JUDGMENT

 ANDREW SAUL,
                Defendant.



       The Court now enters judgment in favor of the plaintiff and against the defendant. Per the
parties’ joint request, the final decision of the Commissioner is reversed. The Clerk of Court is
directed to close the case.
       IT IS SO ORDERED.

Dated: August 12, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
